(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
Por cuanto, en este caso tanto el demandante como los deman-dados apelaron de la sentencia dictada por la corte inferior;
Por cuanto, el 16 de diciembre de 1941 el demandante radicó una. moción en. esta Corte solicitando la desestimación del recurso de Ios-demandados por alegada frivolidad del mismo y el día 14 de enero de 1942 los demandados asimismo radicaron moción solicitando la desestimación del recurso del demandante por no haber éste radicado-la transcripción de evidencia;
Por cuanto, ambas mociones de desestimación fueron señaladas para ser vistas el día 19 de enero de 1942, a cuya audiencia sólo-compareció el abogado de los demandados, quedando sometidos los dos escritos;
Por cuanto, el día 21. de enero de 1942 este Tribunal dictó una-resolución declarando sin lugar la moción presentada por el deman-dante por no estar convencido de que la apelación interpuesta por-los demudados sea frívola, y, por un error involuntario, no se re-solvió la moción de desestimación presentada por los. demandados;
Por cuanto, el 10 de -marzo de 1.942 los demandados apelantes-radicaron un escrito insistiendo en la desestimación anteriormente-*939solicitada por ellos, la que fué señalada como si se tratara de una nueva moción solicitando la desestimación del recurso del deman-dante, para ser vista el 13 de abril actual, en el cual día compareció de nuevo únicamente el abogado de los demandados;
PüR cuanto, si bien es cierto que el demandante apelante no ba radicado la transcripción de evidencia para perfeccionar su apela-ción, también lo es que los demandados sí ban radicado dicba trans-cripción, y apareciendo de la moción de oposición radicada por el demandante la alegación bajo juramento de que para poder someter el caso al juez de la corte inferior, que no fué el que intervino en el juicio, fué necesario que el taquírgafo que actuó en la vista del caso ante la referida corte preparara la transcripción de la eviden-cia y que la misma fué pagada por ambas partes, alegación ésta hecha bajo juramento que no ba sido impugnada por el abogado que ahora solicita la desestimación;
Por cuanto, aceptando- como cierta esta alegación sería injusto que desestimáramos el recurso por no haber el demandante radicado otra copia de la transcripción de evidencia;
PoR cuanto, dados los hechos concurrentes en este caso no es de aplicación al mismo la jurisprudencia citada por los demandados,
PoR tanto, no ha lugar a la desestimación solicitada por los demandados apelados en este caso.